Agnes, A.J.
1.Introduction
This is a tort action in which the decedent, David Cadrin (hereafter, “Plaintiff’), died after suffering severe burns in an explosion that occurred at 22 Eskow Road in Worcester on December 19, 2001 on top of a fuel delivery truck where he was welding. The defendant, Trans Spec Truck Service, Inc. (hereafter, “Trans Spec”), is the owner of the fuel delivery truck on which the decedent was working at the time of the explosion. The plaintiff alleges that the Trans Spec was negligent in failing to warn the plaintiff of the presence of dangerous gasses inside the fuel truck and this was a cause of his death.
2.Previous Order
The plaintiff originally sought access to “any and all tax returns of Mr. Jay Howard and or Ms. Donna Howard from 1995 to present.” On November 26,2003, the court issued the following order [17 Mass. L. Rptr. 121]: “The plaintiff is not entitled to obtain information contained in the defendants’ state tax returns. G.L.c. 62C, §21. Furthermore, until the plaintiffs demonstrate that access to the defendants’ federal tax returns is likely to produce evidence that is highly material to the case and that cannot be obtained elsewhere, it is not subject to disclosure. For the foregoing reasons, the discovery sought by plaintiffs with regard to state and federal tax returns is DENIED WITHOUT PREJUDICE.”
3.New Order
Based on the plaintiffs motion for reconsideration there has been a showing made that access to the federal tax returns of Mr. Jay Howard for the calendar year 2001 (2002 return) “is highly material to the case and that cannot be obtained elsewhere” and thus should be disclosed. However, when disclosure of tax return information is ordered, it should in most cases be done on condition that counsel obtaining the information (1) may use it only for purposes of this litiga*741tion, (2) should take all reasonable steps to minimize the extent to which persons other than counsel have access to it, and (3) should return the material to the witness upon the conclusion of the case unless the court orders otherwise. The parties may agree to any further conditions to protect the privacy of the information from unwarranted disclosure.